department of the treasury internal_revenue_service washington d c number release date cc pa cbs br1 lkwilliams wta-n-111039-00 uil date memorandum for sbse associate area_counsel brooklyn from peter j devlin deputy assistant chief_counsel collection bankruptcy summonses subject letter or lt11 to power_of_attorney request for significant service_center advice this memorandum responds to your request for significant service_center advice dated date this document may not be used or cited as precedent sec_6110 issues whether the failure to send the taxpayer’s authorized representative a copy of a notice entitling the taxpayer to a collection_due_process cdp hearing or a collection_appeals_program cap hearing notice would justify reversal or prohibition of a collection action whether any corrective action should be taken if the authorized representative is not sent a copy of a notice entitling the taxpayer to a cdp or cap hearing and the procedural failure is not discovered by the internal_revenue_service irs until the hearing or the date the hearing is requested conclusion while the failure to send a copy of a cdp_notice or a notice entitling the taxpayer to a cap hearing to an authorized representative may constitute a violation of an administrative procedure such failure alone would not justify the reversal or prohibition of a collection action the service_center is not legally required to take any corrective action when the failure to send a copy of the notice to the authorized representative is discovered at the time of the hearing or the date the hearing is requested wta-n-111039-00 facts this request for significant service_center advice was prompted by a request from a settlement officer with the irs office of appeals appeals for an amplification of a routine service_center advice previously issued by your office according to the settlement officer taxpayers have challenged the failure of the irs to send a copy of a letter lt11 final notice - notice_of_intent_to_levy and your notice of a right to a hearing to the representative as an inappropriate collection action because the irs has failed to satisfy an administrative procedural requirement the letter lt11 is a computer-generated letter giving notice to the taxpayer of the irs’s intent to levy and the taxpayer’s right to a cdp hearing under sec_6330 with appeals the administrative procedure the taxpayers are referring to i sec_26 c f_r sec_601_506 which requires irs employees to send to an authorized representative a copy of all notices and other written communications sent to the taxpayer pursuant to this procedural rule the internal_revenue_manual manual applicable to service_center collection employees requires that a copy of any automated collection system acs letter to the taxpayer be sent to the authorized representative irm letter lt12 which is identical to letter lt11 is the copy sent to the taxpayer’s authorized representative the settlement officer has concluded that a violation of administrative procedure occurs if a copy of a cdp_notice or a notice entitling the taxpayer to a cap hearing as applicable is not sent to the authorized representative because the settlement officer is required to verify that the requirements of all applicable law and administrative procedures have been met he would be required to reveal this violation of administrative procedure he is concerned that if he sustains the collection action regardless of whether he is involved in a cdp cap or equivalent_hearing the service_center employee who committed the violation could become subject_to termination under section of irs restructuring and reform act of rra accordingly the settlement officer believes that based on sec_6330 the regulations thereunder and the irm provisions for cdp hearings he may be required to prohibit a proposed levy if a copy of letter lt11 or in limited circumstances a virtually identical letter 1058c was not sent by the service_center to the taxpayer’s authorized representative the settlement officer believes that based on manual provisions for cap hearings he may be required to reverse or prohibit the collection action if copies of other notices relating to collection were not sent by the service_center to the taxpayer’s authorized representative wta-n-111039-00 to avoid this required reversal or prohibition the settlement officer has suggested that the service_center take corrective action because the service_center does not keep any copies of notices electronic or paper sent to taxpayers sending a belated copy of the notice to the authorized representative would not be possible in addition an exact copy of the notice is difficult to recreate because the exact balance due calculated by the computer on the date the letter is generated is not readily available understanding this the settlement officer has suggested that a letter be sent to the representative explaining that a notice_of_intent_to_levy and right to cdp hearing was sent to the taxpayer on a specified date and that although a copy of the notice is not retained a copy of the form letter sent to the taxpayer is enclosed the settlement officer also recommends that if the omission is discovered after the 30-day period for filing a request for a cdp hearing the letter could give the representative days from the date of the letter to inform his client of the availability of a hearing equivalent to a cdp hearing but with no right to judicial review see temp sec_301_6330-1t i this service_center advice assumes that the cdp_notice or notice entitling the taxpayer to a cap hearing has been properly and timely sent to the taxpayer the sole procedural irregularity is that the irs did not forward a copy of the notice to the authorized representative as required by sec_601_506 background two types of appeals proceedings involving taxpayers and their authorized representatives are relevant to this analysis the first type of proceeding is the cdp hearing the right to which was added by rra at such hearing an impartial officer with the office of appeals whether a settlement officer or appeals officer hereinafter both will be referred to as an appeals officer is to determine whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 taxpayers wishing to challenge the first filing of a notice_of_federal_tax_lien with respect to a particular tax and period or the first levy proposed for the collection of a particular tax and period will be given the opportunity to have a cdp hearing the service_center specifically acs is responsible for sending out letter lt11 or letter 1058c informing the taxpayer of his or her right to a cdp hearing under sec_6330 prior to levy if the taxpayer fails to timely request a cdp hearing on either a lien filing or proposed levy he or she will be given an equivalent_hearing other than judicial the service centers are not responsible for sending out letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which entitles the taxpayer to a cdp hearing in which to challenge the filing of the notice_of_federal_tax_lien wta-n-111039-00 review the provisions of sec_6320 or sec_6330 are fully applicable to an equivalent_hearing sec_6330 requires the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met this provision and the regulations make clear that it is not the appeals officer but the irs office or officer pursuing collection that is required to provide the verification see temp sec_301_6320-1t e and 6330-1t e the legislative_history reinforces this interpretation during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h rep 105th cong 2d sess p sec_6330 requires the appeals officer in making his or her determination as to the appropriateness of the collection action to take into consideration this verification temp sec_301 1t e q ae1 and 6330-1t e q a-e1 reinforce the statutory language by stating that appeals will consider the following matters in making its determination i whether the irs met the requirements of any applicable law or administrative procedure the manual consistent with the statute and temporary_regulation requires that the appeals officer document in a case memorandum and in the attachment to the notice_of_determination that he or she obtained verification from the service that the requirements of any applicable law or administrative procedures have been met irm the second type of proceeding discussed in this memorandum cap was initiated in to permit taxpayers to appeal a prior or proposed lien levy or seizure action to the irs office of appeals a taxpayer may obtain a cap proceeding to challenge subsequently proposed or completed lien filings or levies involving the same tax and period for which a cdp hearing was offered before a lien notice is filed and therefore before a cdp hearing is offered the taxpayer can obtain a cap proceeding to contest the threatened filing the taxpayer can also challenge the denial or termination of an installment_agreement in a cap proceeding there are a number of ways a cap hearing can result from written notices issued by the service_center when the service_center sends out a letter cp stating that a notice_of_federal_tax_lien may be filed unless the irs receives payment within days or a letter cp sitlp notice the taxpayer is entitled to a cap hearing when a letter cp is sent by the service_center proposing the a cap proceeding would be available to a taxpayer based on the additional lien filing after the taxpayer receives notice via letter notice of additional federal_tax_lien filing this letter is sent to the taxpayer after a lien is filed in a different jurisdiction at a later date for a tax period for which a cdp_notice has already been issued letter is not issued by the service centers wta-n-111039-00 termination of an installment_agreement the taxpayer may obtain a cap hearing when a service_center employee informs the taxpayer by letter if the taxpayer is unavailable by telephone that a proposed installment_agreement is rejected the taxpayer may initiate a cap proceeding publication entitled collection appeal rights informs the taxpayer about his right to a cap hearing and is enclosed along with the above-described letters the cap procedures in the manual provide that appeals should review the case for appropriateness based on law regulations policy and procedures national regional and local considering all the facts and circumstances irm judgment is likely to be an issue in these types of cases although they can also involve legal or procedural issues appeals may reverse collection’s action if evaluation of the taxpayer’s history and current facts and circumstances reveal a more appropriate solution irm the cap training manual states on page on the other hand you may make a determination reversing collection because the collection employee did not follow the law or manual discussion failure to send a copy of the cdp or cap notice to an authorized representative is an administrative procedure violation to be considered under cdp or cap but does not alone justify reversal or prohibition of collection action sec_601_506 states any notice or written communication or a copy thereof required or permitted to be given to a taxpayer in any matter before the internal_revenue_service must be given to the taxpayer and unless restricted by the right of a taxpayer to appeal the proposed termination of an installment_agreement was added by the taxpayer_bill_of_rights ii enacted date and is codified at sec_6159 the right to appeal the rejection of a proposed installment_agreement was added by rra and is codified at sec_7122 once a taxpayer has had a cdp hearing on a proposed levy for a particular tax and period or an opportunity for one he or she may obtain a cap proceeding for subsequent levies to collect the same tax and period either before or after the levy because no written notice is issued with respect to the subsequent levies by the service centers or by field compliance there would not be an occasion to send a copy to the authorized representative wta-n-111039-00 the taxpayer to the representative sec_601_501 states that t hese rules as to the authorized representative apply to all offices of the internal_revenue_service in all matters therefore the procedural rules relating to authorized representatives apply to cdp notices or notices or written communications that would entitle a taxpayer to a cap hearing consequently we believe that failure to send the authorized representative a copy of such notice would be a failure to meet the requirements of an administrative procedure subject_to verification under sec_6330 or under cap procedures sec_6330 requires the appeals officer to obtain from the irs verification that the requirements of any applicable law or administrative procedure have been met moreover the legislative_history of sec_6330 demonstrates that verification applies not only to statutory and regulatory requirements but to internal administrative requirements as well during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h report 105th cong 2d sess p whether the failure to send a copy of the notice is deemed a violation of sec_601_506 or a provision of the manual the appeals officer would be required to consider the violation by sec_6330 or under applicable cap procedures although failure to send an authorized representative a copy of the notice sent to the taxpayer as required by sec_601_506 is a failure to follow a required administrative procedure we do not believe that the failure alone to comply with this section and corresponding manual provisions would justify the reversal or a person holding a power_of_attorney for a taxpayer must be a recognized representative of the taxpayer in accordance with sec_601_502 et seq sec_6304 relating to communications with taxpayers and their representatives does not apply when a cdp_notice under either sec_6320 or sec_6330 is sent to the taxpayer because these notices are statutorily required to be sent to the taxpayer moreover where a taxpayer and his or her representative have executed a power_of_attorney form form_2848 sending to the taxpayer other collection notices or communications entitling him or her to a cap hearing does not violate sec_6304 sec_6304 provides in relevant part that without prior consent of the taxpayer the secretary may not communicate with the taxpayer in connection with the collection of any unpaid tax if the secretary knows such person is represented by any person authorized to practice_before_the_irs unless such person consents to direct communication with the taxpayer emphasis added the execution of form_2848 constitutes prior consent of the taxpayer to direct receipt of either the original or a copy of all written communications including written communications in connection with the collection of an unpaid tax by executing such form the taxpayer’s representative is also consenting to such direct contact wta-n-111039-00 prohibition of any collection action sec_601_506 states that failure to give notice or other written communication to the recognized representative of a taxpayer will not affect the validity of any notice based on this language courts have interpreted sec_601_506 as directory not mandatory 478_f2d_398 5th cir swann v alameda county retirement assoc u s t c big_number a f t r 2d 9th cir nuehoff v commissioner 75_tc_36 thus the limiting language of sec_601_506 makes clear that the validity of a cdp_notice or a notice or written communication that would entitle a taxpayer to a cap hearing is not affected by the failure to send the authorized representative a copy in other words even though the irs failed to send a copy of the requisite notice to the authorized representative the notice is valid and in the case of an untimely request for a cdp hearing the only relief the appeals officer can provide is to conduct an equivalent_hearing for this reason an appeals officer would not be justified in withdrawing a lien filing or prohibiting a levy if the only reason was that the procedural failure prevented the taxpayer from receiving a cdp hearing instead of an equivalent_hearing likewise an appeals officer may not reverse or prohibit a lien filing or levy in a cap proceeding solely because the irs failed to send a copy to the authorized representative a reversal or prohibition of a collection action under cdp or cap based on this procedural violation alone would be an implicit determination that the notice was invalid a result prohibited by sec_601_506 on the other hand this procedural violation in combination with the proposal of a viable collection alternative may justify the determination in a cdp hearing under sec_6320 or sec_6330 or equivalent_hearing that the notice_of_federal_tax_lien should be withdrawn or the proposed levy prohibited similarly in a pre-lien in addition the statement of procedural rules including sec_601_506 has not been signed by the secretary_of_the_treasury and is not given the force of law by the courts smith f 2d pincite swann u s t c big_number see also 810_f2d_209 d c cir 304_f2d_560 4th cir as such these rules do not confer any rights on the taxpayer smith f 2d pincite boulez f 2d pincite luhring f 2d pincite this is true whether the requirement to send a copy to the authorized representative is found in sec_601_506 or in the manual the service centers are not responsible for sending out letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which entitles the taxpayer to a cdp hearing in which to challenge the filing of the notice_of_federal_tax_lien although letter is not issued by the service centers a cdp or equivalent_hearing requested in response to this letter is included in this analysis wta-n-111039-00 filing or post-lien filing cap proceeding11 or a pre-levy cap proceeding12 the reversal or prohibition of a lien filing or levy may be justified by the proposal of a viable collection alternative in addition to the failure to send the authorized representative a copy of a notice if the taxpayer is requesting a return of levied property in a post-levy equivalent_hearing or a post-levy cap proceeding elected in lieu of the equivalent_hearing then the return of property is governed by sec_6343 proposed_regulations promulgated thereunder should be issued shortly for public comment the settlement officer whose questions prompted the request for advice was also concerned that he might have to reverse or prohibit any collection action where a copy is not sent to the authorized representative in order to avoid a possible section termination of the service_center employee who failed to send the copy to the taxpayer’s representative we believe that in addition to being a failure to follow sec_601_506 reversing or prohibiting a collection action would be an inappropriate exercise of discretion if such determination is solely because an appeals officer fears approval of the collection action will expose an irs employee to possible termination under section the office of appeals is an independent body and its officers are charged with rendering impartial decisions see sec_6320 and sec_6330 sec_601_106 for an a cap proceeding would be available to a taxpayer based on the additional lien filing after the taxpayer receives notice via letter notice of additional federal_tax_lien filing this letter is sent to the taxpayer after a lien is filed in a different jurisdiction at a later date for a tax period for which a cdp_notice has already been issued although letter is not issued by the service centers the cap proceeding requested in response to this letter is included in this analysis after the cdp_notice under sec_6330 is sent for a particular tax and period no written notices are sent to the taxpayer prior to or after subsequent levies to collect the same tax and period as a result there is nothing to send the authorized representative with respect to subsequent levies accordingly while the taxpayer can obtain cap hearings to challenge these levies he or she could not complain about the failure to send the authorized representative a copy section b is broadly written to include as grounds for termination violations of internal_revenue_code_of_1986 department of treasury regulations policies of the internal_revenue_service including the internal_revenue_manual thus sec_601_506 and corresponding manual provisions are subject_to section b of rra we observe however that such violations must be committed for the purpose of retaliating against or harassing a taxpayer taxpayer_representative or other employee of the internal_revenue_service before the offending employee can be terminated as a result a service_center employee who fails to send a copy of a notice or written communication that would entitle a taxpayer to a cap hearing or a cdp_notice may not be terminated under section unless it is shown that he or she intended to retaliate against or harass the taxpayer or representative wta-n-111039-00 appeals officer to permit his or her decisionmaking to be influenced by the desire to protect a service_center employee from possible termination under section would be a breach of his or her duty to render an impartial determination no action needed by service_center to correct the failure to send a copy to the authorized representative based on the limiting language of sec_601_506 it is our opinion that the irs is not legally required to furnish a duplicate notice or an explanatory letter with a copy of the applicable form letter lt11 1058c cp503 cp cp letter rejecting installment_agreement etc to the authorized representative when the omission is discovered at the time of the hearing or the date the hearing is requested providing the representative a copy at that point would be meaningless however where the service_center can reproduce an accurate duplicate of the notice sent to the taxpayer and there is still sufficient time for the taxpayer to file a timely request for a cdp hearing or for the taxpayer to obtain meaningful review in a cap proceeding a late copy to the representative in this scenario is better than no copy and would be in keeping with sec_601_506 if you have any further questions please call cc cc pa tss attn barbara a johnson tss supervisor office of national chief_of_appeals
